            Case 3:18-cv-00043-DPM Document 46 Filed 01/09/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

JESSICA CHANDLER, ADAM KING, and                    Case No. 3:18-cv-00043-DPM
DAWNSHELL BUNTING, on behalf of
themselves and all others similarly situated,

                             Plaintiffs,            STIPULATION OF DISMISSAL
                                                    WITH PREJUDICE
       v.

Arvest Bank,

                             Defendant.

       IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto,

through their respective undersigned attorneys, that pursuant to Federal Rule of Civil Procedure

41(a)(1)(A) the above-entitled action by Plaintiffs is hereby dismissed with prejudice and with

each party to bear its own costs.

       Dated: January 9, 2019.

                                                Respectfully submitted,

                                       BY:      WATSON BURNS, PLLC

                                                /s/ William F. Burns
                                                William F. Burns (Ark. Bar No. 2008019)
                                                253 Adams Avenue
                                                Memphis, Tennessee 38103
                                                (901) 529-7996
                                                bburns@watsonburns.com

                                                /s/ E. Adam Webb
                                                E. Adam Webb*
                                                WEBB, KLASE & LEMOND, LLC
                                                1900 The Exchange, S.E.
                                                Suite 480
                                                Atlanta, Georgia 30339
                                                (770) 444-0773
                                                Adam@WebbLLC.com
Case 3:18-cv-00043-DPM Document 46 Filed 01/09/19 Page 2 of 3



                           /s/ Jeffrey Kaliel
                           Jeffrey Kaliel*
                           KALIEL PLLC
                           1875 Connecticut Avenue NW
                           10th Floor
                           Washington, DC 20009
                           (202) 350-4783
                           jkaliel@kalielpllc.com

                           Attorneys for Plaintiffs


                           /s/ Gregory C. Cook
                           Gregory C. Cook*
                           Adam K. Israel*
                           BALCH & BINGHAM LLP
                           1901 Sixth Avenue North
                           Suite 1500
                           Birmingham, AL 35203
                           205-251-8100
                           gcook@balch.com
                           aisrael@balch.com

                           John C. Calhoun, Jr. (Ark. Bar No. 66010)
                           James M. McHaney, Jr. (Ark. Bar No. 74103)
                           Hilburn, Calhoon, Harper, Pruniski & Calhoun, Ltd.
                           Post Office Box 5551
                           North Little Rock, AR 72119-5551
                           501-372-0110
                           jcalhoun@hilburnlawfirm.com
                           jmchaney@hilburnlawfirm.com

                           Attorneys for Defendant

                           *Admitted Pro Hac Vice
         Case 3:18-cv-00043-DPM Document 46 Filed 01/09/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 9, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which shall send notification of such filing to all counsel

of record.

                                                     /s/ E. Adam Webb
                                                     E. Adam Webb
